Exhibit 10.46

[LETTERHEAD OF KID BRANDS, INC.]

September 12, 2012

Ms. Kerry Carr

20 West 64th Street, #36L

New York, New York 10023

Dear Kerry:

I am pleased to offer you the position of Executive Vice President and Chief
Operating Officer of Kid Brands, Inc. (the “Company”), subject to the terms set
out in this letter agreement (the “Agreement”).

1. TERM. Your employment commencement date shall be September 12, 2012. Your
employment by the Company shall be on an “at will” basis and shall be subject to
termination by the Company, with or without Cause or by you for Good Reason (as
such capitalized terms are defined below) at any time, with the consequences
provided in this Agreement.

2. POSITION, DUTIES. You shall serve as Executive Vice President and Chief
Operating Officer, with such duties, responsibilities, powers and authority
customarily associated with the position of Chief Operating Officer, or in such
other executive position as may be determined from time to time by the Board of
Directors of the Company. You shall report to, and follow the direction of, the
Chief Executive Officer of the Company and shall perform such other duties of an
executive nature as may be reasonably assigned to you from time to time by the
Chief Executive Officer or the Board of Directors of the Company. You shall
devote substantially all of your business time to the business of the Company;
provided, however, that you may, without the consent of the Company’s Board of
Directors, engage in charitable activities and community affairs or serve any
non-profit educational or professional organization without compensation as long
as such activities do not interfere with the proper performance of your duties
and responsibilities for the Company.

3. COMPENSATION AND BENEFITS.

(A) Base Salary. The Company shall pay to you a base salary at an annual rate of
$350,000 (“Base Salary”) for the period commencing on your employment
commencement date through December 31, 2013. For the 2014 calendar year, your
annual rate of Base Salary shall be increased to $375,000. Base Salary shall be
payable in accordance with the Company’s usual payroll practices. The
Compensation Committee of the Company’s Board of Directors shall thereafter
consider an increase of Base Salary annually in its discretion.



--------------------------------------------------------------------------------

(B) Incentive Compensation. You shall be entitled to an annual incentive
compensation opportunity under our Incentive Compensation Bonus Program subject
to all the terms thereof for the year 2013 and future years. Your annual bonus
opportunity shall range from 0% to 100% of your Base Salary depending upon the
achievement of performance goals with payout of 50% of your Base Salary upon
achievement of target goals. For 2013, however, your bonus shall be the greater
of (i) the bonus payable based on the achievement of the performance goals or
(ii) $50,000. Performance goals will be established each year by the
Compensation Committee and you shall have the opportunity to consult on the
performance goals. Any earned bonus shall be paid to you at the same time as
paid to other officers of the Company after the end of the performance year and
not later than the end of the calendar year following the performance year.

(C) Equity Compensation. On your employment commencement date, or as soon
thereafter as the Compensation Committee shall approve (but no later than 30
days after your employment commencement date), the Compensation Committee will
grant to you stock appreciation rights having an aggregate grant date fair value
computed in accordance with FASB ASC Topic 718 of not less than $500,000. These
stock appreciation rights will be granted outside the terms of our Equity
Incentive Plan but shall be subject to all the terms of our Equity Incentive
Plan. These stock appreciation rights shall be granted with an exercise price of
fair market value at the date of grant, shall vest at the rate of 20% per year
commencing with the first anniversary of the date of grant and shall terminate
ten years from the date of grant subject to earlier termination for the events
set forth in the Equity Incentive Plan. Additional equity compensation grants to
you will be considered in the future from time to time by the Compensation
Committee.

(D) Expense Reimbursement. The Company shall reimburse you for business expenses
reasonably incurred by you in the performance of your duties with the Company,
in accordance with the Company’s policy and usual practices but in any event
shall be paid on or prior to the last day of the taxable year following the year
in which such expenses were incurred.

(E) Other Benefits. You will be entitled to participate in the Company’s
employee benefit plans and programs applicable to senior executives generally.
You shall be indemnified to the extent set forth in the Company’s Restated
Certificate of Incorporation and By-laws for losses or damages incurred by you
arising from the performance of your duties for the benefit of the Company
regardless of whether the claim is asserted while you are employed by the
Company. You shall be covered under any directors’ and officers’ liability
insurance that the Company maintains for its directors and other officers in the
same manner and on the same basis as other officers.

(F) Vacation. You will be entitled to three weeks vacation annually to be taken
at times determined by you which do not unreasonably interfere with the
performance of your duties hereunder. Any vacation time not taken during any
year may not be carried over to subsequent years.

4. Termination. Notwithstanding any other provision of this Agreement, your
employment shall terminate upon the first to occur of the following events:

(A) Death or Disability. On your date of death or the date that you are given
written notice by the Company that you have been determined to be disabled in
accordance with the terms of the Company’s disability plan(s).

 

2



--------------------------------------------------------------------------------

(B) Voluntary Termination. On the date that the Company determines that you have
voluntarily terminated your employment.

(C) Cause. On the date that the Company provides you with written notice that
you are being terminated for “Cause.” You shall be deemed terminated for Cause
if the Company terminates your employment after you:

(i) shall have been convicted of or entered a plea of nolo contendere with
respect to any felony or any other crime (other than minor traffic offenses)
involving fraud, theft, misappropriation, dishonesty, or embezzlement;

(ii) shall have committed intentional acts that materially impair the goodwill
or business of the Company or cause material damage to its property, goodwill or
business;

(iii) shall have refused to, or willfully failed to, perform your material
duties hereunder;

(iv) shall have violated in any material respect any written policies or
procedures of the Company; or

(v) shall have breached the representation and warranty set forth in Section 9
or made any other misrepresentations regarding your prior employment;

provided, however, that prior to such termination: (i) you have been provided
written notice from the Board of Directors setting forth in reasonable detail
the basis on which the Board is considering terminating your employment for
Cause and (ii) you have failed to cure the basis on which the Board is
considering terminating your employment within ten (10) days of notice thereof
except that no cure period need be provided to the extent that the act or
omission is not curable.

(D) Involuntary Termination. On the date that the Company provides you with
written notice that the Company has terminated your employment for any reason,
other than a reason otherwise set forth in this Section 4.

(E) Good Reason. On the date that you provide written notice to the Company that
you are terminating your employment for Good Reason. “Good Reason” shall mean
the removal of you from your position as Chief Operating Officer (without
terminating your employment) or other material diminution of your duties or
responsibilities without your express written consent; provided that your
written notice of termination must describe the event that you believe
constitutes Good Reason and permit the Company 30 days from its receipt of such
notice within which it may cure the event constituting the Good Reason. If full
cure Is made by the Company within such 30-day period, Good Reason shall be
deemed not to have occurred.

 

3



--------------------------------------------------------------------------------

(F) Compensation Upon Termination of Employment. Upon termination of your
employment hereunder, you shall be entitled to your Base Salary through your
final date of active employment plus any accrued but unused vacation pay. In
addition, you shall also be entitled to any benefits mandated under the
Consolidated Budget Reconciliation Act of 1985 (COBRA) or required under the
terms of any death, insurance, retirement or savings or other plan or program
provided by the Company, including, but not limited to, any disability plan or
program, if applicable, In addition, upon termination of your employment by the
Company without Cause as set forth in Section 4(D) above, or by you for Good
Reason as set forth in Section 4(E) above, you shall be entitled to Base Salary
at the rate in effect at the date of your termination of employment for a period
of six months after the termination date payable in accordance with the
Company’s payroll practices plus coverage under the Company’s medical and dental
programs, if any, for six months after your termination date. This continuation
of Base Salary and medical and dental coverage is contingent upon your providing
to the Company, in a form satisfactory to the Company, a release of any and all
claims that you may have against the Company. At the end of the six month period
during which medical and dental, if any, coverage continues, you may elect COBRA
continuation coverage at your own expense for the remainder of the COBRA
continuation period.

(G) Change in Control. If your services are terminated by the Company without
Cause or by you for Good Reason following the consummation of a Change in
Control (as defined in the Attachment to this Agreement) but within six months
following a Change in Control, you shall be entitled to the payments set forth
in Section 4(F) hereof but subject to all the terms thereof (including the
provision of a release), provided that (i) the severance payment of Base Salary
continuation shall be increased from a payment of six months of Base Salary
continuation to a payment of twelve months of Base Salary continuation following
your separation from service payable in accordance with the Company’s standard
payroll practice and (ii) your coverage under the Company’s medical and dental
plans for six months shall be increased to coverage for twelve months following
your separation from service following which you may elect COBRA continuation
coverage at your own expense for the remainder of the COBRA continuation period.
For purposes of this Section 4(G), “Base Salary” shall mean your Base Salary
immediately prior to the Change in Control.

(H) 409A. Payments and benefits under Sections 4(F) and 4(G) shall be paid or
provided only at the time of a termination of your employment that constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”) and the regulations and guidance promulgated
thereunder. Further, if you are a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of your separation from
service (within the meaning of Treas. Reg. Section 1.409A-1(h)), then any
payment or benefit pursuant to this Agreement on account of your separation from
service, to the extent such payment constitutes non-qualified deferred
compensation subject to Section 409A and required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code (after taking into account any exclusions
applicable to such payment under Section 409A), shall not be made until the
first business day after (i) the expiration of six months from the date of your
separation from service, or (ii) if earlier, the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 4(H) will be paid or reimbursed to you in a
lump sum and any remaining payments and benefits due under this Agreement will
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

4



--------------------------------------------------------------------------------

5. CONFIDENTIALITY. You agree that you shall, during and after your employment
by the Company and except in connection with performing services on behalf of
(or for the benefit of) the Company or any of its affiliates, keep secret and
retain in the strictest confidence all confidential, proprietary and non-public
matters, tangible or intangible, of or related to the Company, its shareholders,
subsidiaries, affiliates, successors, assigns, officers, directors, attorneys,
fiduciaries, representatives, employees, licensees and agents, including,
without limitation, trade secrets, business strategies and operations, customer
lists, manufacturers, material suppliers, pricing, financial information,
personnel information, legal advice obtained from counsel, information regarding
litigation (actual, pending or threatened), research and development, identities
and habits of employees and agents and business relationships, and shall not
disclose them to any person, entity or any federal, state or local agency or
authority, except as may be required by law. Notwithstanding the foregoing,
nothing in this Agreement or elsewhere shall prohibit you from making any
statement or disclosure (i) to the extent required by law; (ii) to the extent
required by subpoena or other legal process (upon receipt of which you shall
immediately give the Company written notice thereof in order to afford the
Company an opportunity to contest such disclosure); (iii) with the Company’s
prior written consent; or (iv) in confidence to an attorney for the purpose of
obtaining legal advice. Upon termination of your employment with the Company,
you shall return to the Company all confidential, proprietary and non-public
materials, and any other property of the Company, in your possession. Your
personal property, including your personal rolodex, documents relating to your
personal benefits, compensation, tax liabilities, personal obligations (e.g.,
restrictive covenants), and the like, shall not be subject to return pursuant to
the preceding sentence.

6. NON-COMPETE; NON-SOLICITATION. You agree that during your employment by the
Company and for one year thereafter, you shall not, directly or indirectly,
engage or be interested in (as owner, partner, shareholder, employee, director,
officer, agent, fiduciary, consultant or otherwise), with or without
compensation, any business activities in which the Company or its affiliates
engage during the term hereof. You further agree that for one year after your
termination of employment from the Company, you will not

(i) directly or indirectly, contact, solicit, or accept if offered to you, or
direct any person, firm, corporation, association or other entity to contact,
solicit or accept if offered, any of the Company’s customers, prospective
customers, or suppliers for the purposes of providing any products and/or
services that are the same as or similar to the specific products and services
provided by the Company to its customers during the term hereof, provided that
this will not preclude any of your activities in any other area of consumer
goods; or

(ii) solicit or accept if offered to you, with or without solicitation, on your
own behalf or on behalf of any other person, the services of any person who is
then a current employee of the Company (or was an employee during the year
preceding such solicitation), to terminate employment or an engagement with the
Company, nor hire or agree to hire any then current employee (or an individual
who was an employee of the Company during the year preceding such hire) of the
Company into employment with yourself or any company, individual or other
entity.

7. NON-DISPARAGEMENT. You shall, during and after your employment with the
Company, refrain from making any oral or written statement that could reasonably
be expected to harm the reputation or goodwill of the Company or its affiliates
and any shareholder holding more than 5% of the Company’s voting securities,
including, without limitation, making derogatory comments about the character or
ability of the Company or its directors, officers, employees, shareholders,
agents or representatives.

 

5



--------------------------------------------------------------------------------

8. REMEDY FOR BREACH. You acknowledge that you have carefully reviewed the
provisions of this Agreement and that you agree that the provisions are
reasonable in scope and necessary for the protection of the Company and that the
Company may be irreparably damaged if these provisions are not specifically
enforced. Accordingly, you agree that, in addition to any other relief or
remedies available to the Company, the Company shall be entitled to seek
appropriate temporary, preliminary and permanent injunctive or other equitable
relief for the purposes of restraining you from any actual or threatened breach
of or otherwise enforcing these provisions and no bond or security will be
required in connection therewith. You also acknowledge and agree that if you
become employed by another employer, you shall be required to disclose the
existence of Sections 5, 6, 7 and 8 to such employer and you hereby consent to
and give permission to the Company to disclose the existence of Sections 5, 6, 7
and 8 to such employer. In addition, notwithstanding any provisions in this
Agreement to the contrary, if you breach any of the provisions of Sections 5, 6
or 7 of this Agreement at any time and the breach is not cured promptly after
notice from the Company, you shall not thereafter be entitled to any payment or
benefits under this Agreement.

9. REPRESENTATIONS AND WARRANTIES. The Company represents and warrants that it
has the full right, power and authority to enter into this Agreement and perform
fully its obligations hereunder and that the execution of this Agreement by its
representative whose signature is set forth at the end hereof has been duly
authorized by all necessary corporate action. You represent and warrant that you
have the right to enter into this Agreement and perform fully all of the
obligations in this Agreement which will not conflict with or result in any
breach or default under any other agreement to which you are subject.

10. SEVERABILITY. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.

11. COUNTERPARTS; FACSIMILES. This Agreement may be executed in two or more
counterparts, each of which shall be considered an original, but all of which
together shall constitute the same instrument. Signatures delivered by facsimile
or in PDF formal shall be effective for all purposes.

12. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by, and
construed and interpreted in accordance with its express terms, and otherwise in
accordance with the laws of the State of New Jersey without respect to conflicts
of law principles. Either party may seek to enforce this Agreement in the courts
of the State of New Jersey, or if it has or can acquire jurisdiction, in the
United States District Court for the District of New Jersey, and each of the
parties hereby consents to the non-exclusive jurisdiction of such courts (and
the appropriate appellate courts) and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world, whether within or
without the State of New Jersey.

 

6



--------------------------------------------------------------------------------

13. NOTICES. Any notice or other communication made or given in connection with
this Agreement shall be given in writing and shall be deemed to have been duly
given when (i) delivered to the appropriate address by hand or nationally
recognized overnight courier service (costs prepaid); (ii) sent by electronic
mail or facsimile with confirmation of transmission by the transmitting
equipment; or (iii) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to a party at his or its address or
facsimile number set forth below or at such other address or facsimile number as
a party may specify by notice to the other party:

To the Executive, at her principal residence as reflected in the

records of the Company or at KCarr@KidBrands.com or

Fax: (201) 405-7377;

To the Company:

One Meadowlands Plaza

8th Floor

East Rutherford, NJ 07073

Attention: Marc S. Goldfarb, Esq.,

  General Counsel

MGoldfarb@KidBrands.com

Fax: (201) 405-7377.

14. COMPLIANCE WITH SECTION 409A. Anything in this Agreement o the contrary
notwithstanding:

(A) It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code and all regulations,
guidance and other interpretive authority issued thereunder so as not to subject
you to payment of any additional tax, penalty or interest imposed under
Section 409A, and this Agreement will be interpreted on a basis consistent with
such intent.

(B) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided that this clause (i) will not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect); (ii) reimbursement of any such expense shall be made
by no later than December 31 of the year following the calendar year in which
such expense is incurred; and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

(C) Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(D) To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Company
that otherwise satisfies Section 409A, such payments shall be made or commence,
as applicable, on January 15 (or any later date that is not earlier than 8 days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.

 

7



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT; AMENDMENT. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter, is intended (with the
documents referred to herein) as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto, and cannot be changed
or terminated orally. Upon your employment commencement date, the “Term” of the
Consulting Agreement dated June 2012 between you and the Company shall expire.

16. WAIVER. The failure of any party or person to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
or deprive that party or person of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing, signed by the party providing the waiver and must specifically
identity the provisions of this Agreement being affected.

17. ASSIGNMENT. This Agreement, and the rights and obligations of you and the
Company under this Agreement, will inure to the benefit of, and will be binding
upon, (i) you and (ii) the Company and its successor and assigns. You may not
assign this Agreement or your rights and obligations contained herein.

Kerry, I want to welcome you to the Company and wish you much success in your
new position.

 

Very truly yours, KID BRANDS, INC.

By:

 

/s/ Raphael Benaroya

 

Name: Raphael Benaroya

 

Title: Executive Chairman

 

ACCEPTED AND AGREED:

/s/ Kerry Carr

Kerry Carr
Date: September 12, 2012

 

 

8



--------------------------------------------------------------------------------

ATTACHMENT

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following:

(i) any “person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or “group” (as described in Rule 13d-5
under the Exchange Act), other than any beneficial owner of in excess of 5% of
Company’s voting securities on the date of this letter, becomes the “beneficial
owner” as defined in Rule 13d-3 under the Exchange Act of securities of the
Company representing more than 30% of the total combined voting power of the
Company’s then outstanding securities, excluding, however, the following:
(a) any acquisition of securities directly from the Company other than in
connection with a Transaction described in clause (iii) or (v) below), (b) any
acquisition of the Company’s securities by the Company; (c) any acquisition of
securities by an employee benefit plan (or related trust) sponsored or
maintained by or entirely controlled by the Company, or (d) any Transaction (as
defined below) or sale of all or substantially all of the Company’s assets that
does not constitute a Change in Control under clauses (iii), (iv), or (v) below;

(ii) as a result of any proxy solicitation made otherwise than on behalf of the
Board of Directors of the Company, Continuing Directors cease to be a majority
of the Board (a “Continuing Director” is any member of the Board who (a) was a
member of the Board on August 15, 2012 or (b) first became a member of the Board
as a result of or following his election or nomination for election by the Board
at a time that Continuing Directors form a majority of the Board and with the
approval of a majority of such Continuing Directors);

(iii) the merger, consolidation, or other business combination of or by the
Company (a “Transaction”), other than a Transaction immediately following which
the stockholders of the Company immediately prior to the Transaction continue to
be the beneficial owners of securities of the Company or other resulting entity
representing at least 60% of the voting power in the Company or other resulting
entity in substantially the same proportions as their ownership of Company
securities immediately prior to the Transaction;

(iv) the sale of all or substantially all of the Company’s assets, other than a
sale immediately following which the stockholders of the Company immediately
prior to the sale are the beneficial owners of securities of the purchasing
entity representing at least 60% of the voting power in the purchasing entity,
in substantially the same proportions as their ownership of Company securities
immediately prior to the sale; or

(v) consummation of a recapitalization or similar transaction of the Company in
which any “person” (as defined in Section 3(a)(9) of the Exchange Act or “group”
(as described in Rule 13d-5 under the Exchange Act), other than any beneficial
owner of in excess of 5% of the Company’s voting securities on the date of this
letter, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing more than 30% of the
total combined voting power of the Company’s then outstanding securities.